NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-2956-17T2

WILMINGTON SAVINGS
FUND SOCIETY, FSB,
as Trustee,

          Plaintiff-Respondent,

v.

YUN SOON PARK,

     Defendant-Appellant.
____________________________

                    Submitted May 6, 2019 – Decided May 15, 2019

                    Before Judges Haas and Susswein.

                    On appeal from Superior Court of New Jersey,
                    Chancery Division, Bergen County, Docket No. F-
                    026717-15.

                    Yun Soon Park, appellant pro se.

                    Stern & Eisenberg, PC, attorneys for respondent
                    (Salvatore Carollo, on the brief).

PER CURIAM
      In this residential mortgage foreclosure matter, defendant Yun Soon Park

appeals from the trial court's September 1, 2017 order denying her motion to

stay the entry of final judgment, and vacate her default.       Defendant also

challenges the court's November 17, 2017 order denying her motion for

reconsideration, and the court's January 26, 2018 order denying her motion for

a stay of the prior two orders pending appeal. We affirm substantially for the

reasons expressed by Judge Edward A. Jerejian in his thoughtful written

statements of reasons accompanying each order.

      The parties are fully familiar with the relevant facts of this matter and,

therefore, a brief summary will suffice here.    On July 30, 2007, defendant

executed a $389,600 note to the original lender, Mortgage World Bankers, Inc.

(Mortgage World). To secure payment of the note, defendant also signed and

delivered a mortgage to Mortgage Electronic Registrations Systems, Inc., as

nominee for Mortgage World. Through a series of subsequent assignments

documented by plaintiff Wilmington Savings Fund Society, FSB in its

pleadings, plaintiff acquired both the note and the mortgage.

      Defendant stopped making mortgage payments in December 2008.

Plaintiff filed its complaint for foreclosure in August 2015, and served the

pleadings upon defendant by leaving them with defendant's cousin, Jennifer Lee,


                                                                        A-2956-17T2
                                       2
who accepted service at the subject property. Defendant did not file a responsive

pleading, and the trial court entered default against her. In July 2017, plaintiff

filed a motion for the entry of a final judgment against defendant, who responded

by submitting a motion to stay the entry of the judgment and to vacate her

default.

      On September 1, 2017, Judge Jerejian issued an order denying defendant's

motion to vacate the default. The judge found that defendant had not raised any

meritorious defense to plaintiff's complaint for foreclosure. See U.S. Bank Nat'l

Ass'n v. Guillaume, 209 N.J. 449, 468 (2012). In this regard, Judge Jerejian first

rejected defendant's contention that she had not been properly serv ed with

plaintiff's complaint. Citing Rule 4:4-4(a)(1), which permits service to be made

by leaving a copy of the summons and complaint "at the [defendant's] dwelling

place or usual place of abode with a competent member of the household of the

age of [fourteen] or over then residing therein," the judge found that plaintiff

served the pleadings upon defendant's cousin, an adult who was present at

defendant's home.

      Next, defendant argued that plaintiff lacked standing to bring the

foreclosure action. But, as Judge Jerejian cogently explained:

            The only material issues in a foreclosure proceeding are
            the validity of the mortgage, the amount of

                                                                          A-2956-17T2
                                        3
            indebtedness, and the right of the mortgagee to
            foreclose on the mortgaged property. Great Falls Bank
            v. Pardo, 263 N.J. Super. 388, 394 (Ch. Div. 1993).

            With regard to standing, generally a party seeking to
            foreclose a mortgage must "own or control" the
            underlying debt. Wells Fargo Bank[,] N.A. v. Ford,
            418 N.J. Super. 592, 597 (App. Div. 2011). In the
            absence of such a showing, the plaintiff lacks standing
            to bring the foreclosure. [Ibid.] Possession of the note
            at the filing of the foreclosure complaint provides the
            plaintiff with standing to foreclose. Deutsche Bank
            Trust Co. Americas v. Angeles, 428 N.J. Super. 315,
            319-20 (App. Div. 2012). Furthermore, a mortgagee
            can establish ownership or control of the mortgage by
            presenting an authenticated assignment indicating that
            the mortgagee was assigned the mortgage before it filed
            the original complaint. N.J.S.A. 46:9-9; Deutsche
            Bank Nat'l Trust Co. v. Mitchell, 422 N.J. Super. 214,
            225 (App. Div. 2011).

      Applying these well-established principles to the case at hand, Judge

Jerejian rejected defendant's lack of standing argument, and stated:

            Here, [p]laintiff claims it was in possession of the
            original [n]ote before filing the [c]omplaint.
            Notwithstanding [p]laintiff's certification, [p]laintiff
            provides . . . valid assignments of mortgage dated June
            16, 2009[,] and May 22, 2014. Plaintiff filed the
            [c]omplaint commencing this action on August 17,
            2015. Therefore, based on the assignment alone,
            [p]laintiff had the right to bring this foreclosure action
            at the time it filed the [c]omplaint.

      In finding that plaintiff clearly had standing to file the complaint for

foreclosure, Judge Jerejian also found that defendant lacked standing to assert

                                                                         A-2956-17T2
                                        4
that the assignment of the note and mortgage to plaintiff was invalid. As the

judge explained, only the parties or third-party beneficiaries to a contract may

enforce its terms. Bank of N.Y. v. Raftogianis, 418 N.J. Super. 323, 350 (Ch.

Div. 2010) ("[L]itigants generally have no standing to assert the rights of third

parties."); See also Giles v. Phelan, Hallinan & Schmieg, L.L.P., 901 F. Supp.

2d 509, 532 (D.N.J. 2012) (finding that the plaintiffs could not challenge the

validity of assignments transferring their mortgage from one holder to another);

Correia v. Deutsche Bank Nat'l Tr. Co., 452 B.R. 319, 324-25 (B.A.P. 1st Cir.

2011) (holding that debtors lacked standing to argue that assignment of their

mortgage violated a pooling and servicing agreement because they were not

parties to the agreement, nor third-party beneficiaries thereof).

      Following the denial of defendant's motion to vacate the default, the court

entered a final judgment of foreclosure on September 21, 2017. Defendant does

not challenge this order on appeal.

      Instead, defendant thereafter filed a motion for reconsideration of the

court's September 1, 2017 order, raising the same arguments she had

unsuccessfully presented in her original motion.          Judge Jerejian denied

defendant's motion for reconsideration on November 17, 2017. Thereafter,




                                                                         A-2956-17T2
                                        5
defendant filed a final motion seeking to stay the foreclosure pending appeal,

which the judge denied on January 26, 2018. This appeal followed.

      On appeal, defendant again argues that plaintiff did not properly serve her

with the summons and complaint and, even if this were the case, it lacked

standing to bring a foreclosure action against her. Defendant also asserts that

the judge erred by denying her motions for reconsideration and for a stay of the

foreclosure.

      We have considered defendant's contentions in light of the record and

applicable legal principles and conclude that they are without sufficient merit to

warrant discussion in a written opinion. R. 2:11-3(e)(1)(E). We are satisfied

that Judge Jerejian properly denied defendant's motions to vacate the default,

for reconsideration of that order, and for a stay for the reasons expressed in his

three written opinions. We add the following brief comments.

      As Judge Jerejian correctly found in his detailed September 1, 2017

decision, plaintiff properly served the complaint upon defendant pursuant to

Rule 4:4-4(a)(1). In addition, defendant failed to demonstrate that she had a

meritorious defense to the foreclosure complaint.       Plaintiff obviously had

standing to bring the complaint because the assignments it produced

demonstrated that it possessed the note and mortgage before it sought


                                                                          A-2956-17T2
                                        6
foreclosure. Angeles, 428 N.J. Super. at 319-20. Therefore, we discern no basis

for disturbing the judge's decision denying defendant's motion to vacate the

default.

      Turning to the November 17, 2017 order, we review the denial of a motion

for reconsideration to determine whether the trial court abused its discretion.

Cummings v. Bahr, 295 N.J. Super. 374, 389 (App. Div. 1996).

"Reconsideration cannot be used to expand the record and reargue a motion."

Capital Fin. Co. of Del. Valley, Inc. v. Asterbadi, 398 N.J. Super. 299, 310 (App.

Div. 2008). A motion for reconsideration is meant to "seek review of an order

based on the evidence before the court on the initial motion . . . not to serve as

a vehicle to introduce new evidence in order to cure an inadequacy in the motion

record." Ibid. (citation omitted).

      For these reasons, reconsideration should only be granted in "those cases

which fall into that narrow corridor in which either 1) the [c]ourt has expressed

its decision based upon a palpably incorrect or irrational basis, or 2) it is obvious

that the [c]ourt either did not consider, or failed to appreciate the significance

of probative, competent evidence." Cummings, 295 N.J. Super. at 384 (internal

quotation marks omitted) (quoting D’Atria v. D’Atria, 242 N.J. Super. 392, 401-

02 (Ch. Div. 1990)). Therefore, we have held that "the magnitude of the error


                                                                             A-2956-17T2
                                         7
cited must be a game-changer for reconsideration to be appropriate." Palombi

v. Palombi, 414 N.J. Super. 274, 289 (App. Div. 2010).

        Applying these principles, we are satisfied that Judge Jerejian properly

exercised his discretion by denying defendant's motion for reconsideration. As

the judge explained in his written decision, defendant raised no new arguments

in support of her motion and her "[d]isagreement" with the September 1, 2017

order was "not a valid ground for a [reconsideration] motion."

        Finally, there was no basis for staying the September 1, or November 17

orders pending appeal. As Judge Jerejian aptly explained in his January 26,

2018 opinion, defendant had not even filed a notice of appeal at that point, 1 and

never posted the bond or cash deposit required by Rule 2:9-5.

        In addition, defendant failed to demonstrate a substantial likelihood of

success on the merits of any proposed appeal, and did not address any of the

other factors that must be considered before a stay pending appeal can issued.

See Crowe v. De Gioia, 90 N.J. 126, 132-34 (1982). Therefore, we also reject

defendant's contention on this point.

        Affirmed.




1
    Defendant would not file her notice of appeal until March 1, 2018.
                                                                          A-2956-17T2
                                        8